 


109 HCON 243 IH: Expressing the sense of Congress that Billerica, Massachusetts, should be recognized as 
U.S. House of Representatives
2005-09-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
1st Session
H. CON. RES. 243 
IN THE HOUSE OF REPRESENTATIVES 
 
September 14, 2005 
Mr. Meehan submitted the following concurrent resolution; which was referred to the Committee on Government Reform
 
CONCURRENT RESOLUTION 
Expressing the sense of Congress that Billerica, Massachusetts, should be recognized as America’s Yankee Doodle Town. 

Whereas Thomas Ditson, Jr., a Billerica farmer, and a future member of the Billerica Minuteman Company, was seized by British soldiers in March of 1775, subsequently tarred and feathered, and paraded through the streets of Boston;
Whereas the soldiers accompanying him were said to have played the tune of Yankee Doodle, on their fifes and drums, and to have sung an original verse of the song which ridiculed his plight;
Whereas the incident inspired outrage among the American Colonists and served to fan the flames of dissidence;
Whereas during the Revolutionary War, Yankee Doodle was transformed into an anthem of Yankee pride;
Whereas 1 month after the incident that inspired the original song lyrics, on the fateful day of April 19, 1775, Thomas Ditson, Jr., did fight with the Billerica Minutemen in Concord, Massachusetts, at the Battle of Meriam’s Corner;
Whereas the residents of Billerica celebrate their Revolutionary heritage every year with a Yankee Doodle Homecoming festival, honoring Thomas Ditson, Jr., and commemorating the role of Billerica in the fight for American independence; and
Whereas the title America’s Yankee Doodle Town was formally adopted by Billerica’s Board of Selectmen in 1988, and reflects the sense of town pride residents feel in Billerica’s connection to the song: Now, therefore, be it 
 
That it is the sense of Congress that Billerica, Massachusetts, be recognized as America’s Yankee Doodle Town.  
 
